DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-13 are pending in this application.

Priority Date
	The priority date of this application unless otherwise noted is 08/10/2009.

Examiner Suggestion
	The examiner suggests rewording claim 13 to read as follows: A method of controlling auxin-susceptible plants growing in and/or adjacent to a field of crop plants, the method comprising the steps of (i) preparing an aqueous herbicidal application mixture by diluting with water an aqueous herbicidal solution concentration formulation comprising a dicamba salt and a pH buffer selected to resist pH changes into the acidic range, and (ii) applying the aqueous herbicidal application mixture to the foliage of the auxin-susceptible plants.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24-26, 32, 72-73, 75-95 of copending application No. 16680994 (‘994) in view of Mao (cited below, from IDS) as evidenced by Behrens (cited below, from IDS). The claims are not identical but they are not patentably distinct from one another because both ’994 and the instant application claim compositions comprising auxin herbicides, e.g. dicamba and salts thereof, e.g. amine salts, e.g. dimethylamine salts, etc. with additional herbicides, e.g. glyphosate and salts thereof wherein the formulation is an aqueous concentrate solution. ‘994 merely does not claim wherein the composition further comprises a pH buffer. However, this deficiency is addressed by Mao as evidenced by Behrens. Mao teaches using polyamine polymers to enhance the activity of glyphosate and other herbicidal active agents which are not particularly limited and wherein the polyamine polymer (which reads on the instantly claimed polybasic polymer) preferably of formula (II), and wherein the polyamine polymer reduces drift of herbicides (See entire document; [0015-0016]; [0020-0021]; [0025]; claims). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to select to use the polyamine of Mao, e.g. formula II in Mao, as a pH buffer/base in ‘994’s pesticidal concentrate comprising auxin herbicide salts and glyphosate salts because Mao teaches that by using their polyamine polymers which are amines/contain basic amines, one can reduce the spray drift of pesticides which is a known concern with dicamba formulations as is evidenced by Behrens (see abstract). Thus, it would be obvious to use the polymeric amine base/pH buffers of Mao in order to afford the necessary pH to the formulation all the while also providing reduced drift without the addition of further drift reduction agents to the formulation. Thus, one of ordinary skill in the art would conclude that the instantly claimed concentrate composition is an obvious variant of that disclosed in copending 16680994.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, applicants have now amended claim 1 from which claims 4 and 5 depend to contain a pH buffer that is selected to resist pH changes into the acidic region. However, claims 4-5 claim pH ranges which fall within/overlap the acidic range which is less than 7, which is considered neutral pH. Thus, it appears that claims 4-5 improperly broaden claim 1 from which they depend because if applicant’s composition is to contain a pH buffer that is selected to resist changes into the acidic region, then the pH of the composition should not be acidic because the buffer should prevent the composition from becoming/having an acidic pH. As such, claims 4-5 improperly broaden the scope of claim 1 from which they depend. For instance changing the lower end point of the ranges claimed to about 7 to about 11, and about 7 to about 10 would overcome these rejections. 
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (US20100331182, with priority to 06/25/2009 from IDS) as evidenced by UCANR (https://herbicidesymptoms.ipm.ucanr.edu/MOA/EPSP_synthase_inhibitors/#:~:text=Glycines%20(glyphosate)%20are%20herbicides%20that,of%20the%20aromatic%20amino%20acids.), and further in view of Mao et al. (US20060040828, from IDS) as evidenced by Behrens (Weed Science, 1979, 27(5), 486-493, abstract only, from IDS).
Applicants claim:
-- An aqueous herbicidal solution concentrate formulation useful for killing or controlling the growth of unwanted plants, the formulation comprising  a dicamba salt and a pH buffer selected to resist pH changes into the acidic range.
--The formulation of claim 1 wherein the pH buffer comprises a polybasic polymer.
--The formulation claim 7 further comprising at least one surfactant wherein the weight ratio of dicamba salt acid equivalent to surfactant is from 1:1 to 20:1.
--The formulation of claim 8 wherein the surfactant is selected from alkoxylated tertiary etheramines, alkoxylated quaternary etheramines, alkoxylated etheramine oxides, alkoxylated tertiary amines, alkoxylated quaternary amines, alkoxylated polyamines, sulfates, sulfonates, phosphate esters, alkyl polysaccharides, alkoxylated alcohols, and combinations thereof.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1 and 3-6, Zhang teaches/claims/exemplifies aqueous high strength herbicidal solution concentrates comprising dicamba salts, specifically potassium or amine salts, e.g. isopropyl amine, etc. which reads on instant claim 3, and wherein dicamba is an auxin herbicide and a base which is used to adjust the pH to between 6-8 which reads on the ranges claimed in instant claims 4-6, specifically wherein the pH buffer/base is an amine base, e.g. ethanolamine (EA) (See entire document; claims; [0003-0008]; abstract; examples, e.g. Tables 3-4). 
Regarding claims 7 and 10-12, Zhang teaches wherein their aqueous herbicidal/dicamba salt concentrate solution further comprises at least one co-herbicide, glyphosate (an EPSP synthase inhibitor as evidenced by UCANR see first sentence), which reads on instant claims 10-12 and wherein the combination of dicamba salts and glyphosate salts are used in combined amounts of gae/L of greater than about 300 gae/L, even greater than 470 gae/L and wherein the ratio of the glyphosate potassium or amine salt to the dicamba potassium or amine salt is from about 1:1 to about 3:1 and exemplifies examples wherein the total gae/L is 480 and the ratio of the glyphosate ipa salt to the dicamba IPA (isopropylamine) salt is 1:1 (See table 3, entry 3) which reads on wherein the formulation comprises at least 50 gae/L dicamba salt, e.g. 480/2 is 240:240 gae of glyphosate to dicamba which reads on instant claim 7 (See entire document; claims; [0003-0008]; abstract; examples, e.g. Tables 3-4). 
Regarding claim 13, Zhang further claims and teaches methods of using their dicamba herbicide concentrate solution to control auxin-susceptible plants growing in and/or adjacent to crop plants wherein the concentrate is first diluted and then applied to the foliage of the weeds/auxin susceptible plants (See claim 10, claims 1-9; [0026-0028]).
	Regarding claim 8, Zhang further teaches wherein the composition can comprise at least one surfactant and broadly teaches wherein the ratio of the dicamba salt acid equivalent to the surfactant is from 1:1 to 20:1 because Zhang teaches formulations having a total amount of gae of glyphosate salts to dicamba salts of 480 gae/L in ratios of 1:1 as is discussed above (see table 3, entry 3), and they further teach wherein if desired surfactants can be present in the composition in amounts of from about 50 g/L to about 100 g/L and 240 gae/L of dicamba to 100 g/L surfactant is a ratio of 2.4:1 which reads on the instantly claimed range (See [0023-0024]). 
	Regarding claim 9, Zhang also teaches wherein the surfactants are preferably selected from the list in [0023], which includes the instantly claimed alkoxylated alcohols/ethoxylated alcohols, phosphate esters/alcohol ethoxylate phosphate esters, etc. ([0023]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-13, Zhang does not teach wherein the pH buffer resists pH changes into the acidic range as is now instantly claimed, or wherein the pH buffer specifically comprises a polybasic polymer as claimed in claim 2 which obviously resists pH changes into the acidic range as it is applicant’s preferred pH buffer. However as discussed above Zhang does teach wherein bases, including amines (which are weak bases) can be used to adjust the pH of the aqueous herbicidal concentrate solution. However, these deficiencies in Zhang are addressed by Mao as evidenced by Behrens.
	Mao teaches using polyamine polymers (which reads on the claimed polybasic polymer and pH buffer which resist pH changes into the acidic range) to enhance the activity of glyphosate and other herbicidal active agents which are not particularly limited and wherein the polyamine polymer (which reads on the instantly claimed polybasic polymer/pH buffer selected to resist pH changes into the acidic range) is preferably of formula (II), and wherein the polyamine polymer reduces drift of herbicides (See entire document; [0015-0016]; [0020-0021]; [0025]; claims).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to select to use the polyamine of Mao, e.g. formula II in Mao, as the pH buffer/amine base in Zhang for adjusting the pH of the aqueous herbicidal concentrate solution comprising dicamba so that the concentrate solution resists pH changes into the acidic range because Zhang teaches wherein amine bases (which are weak bases) can be used to adjust the pH to the claimed range as is discussed above and Mao teaches that by using their polyamine polymers (polybasic polymers) which are amines/contain basic amines, one can reduce the spray drift of pesticides which is a known concern with dicamba formulations as is evidenced by Behrens (see abstract). Thus, it would be obvious to replace the non-polymeric amine bases of Zhang for the polymeric amine base of Mao in order to afford the necessary pH to the formulation all the while also providing reduced drift without the addition of further drift reduction agents to the formulation. One of ordinary skill in the art would want to make this change to the formulations of Zhang in order to provide improved herbicidal concentrates with reduced drift and which are more cost effective because they require the addition of less adjuvants, e.g. additional drift reduction agents.
It also would be obvious to include the instantly claimed surfactants in the claimed amounts to the composition of Zhang because Zhang broadly teaches including the claimed surfactants in the claimed amounts to their own aqueous herbicidal dicamba concentrate compositions when desired in order to provide enhanced herbicidal activity ([0024]). Thus, one of ordinary skill in the art would be motivated to add the claimed surfactants in the claimed amounts to the formulations of Zhang and/or Zhang and Mao in order to improve the herbicidal efficacy of the formulation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised/new grounds of rejection presented herein. Applicant’s amendments to the claims have overcome the previous 102 and 112(b) rejections and these rejections are hereby withdrawn by the examiner. Applicant’s amendments to the claims have also overcome the previous double patenting rejection over 16230262 which claims in addition to the claimed herbicides, a carboxylic acid or salt thereof which would obviously not resist pH changes into the acidic range, and applicant’s do not claim a basic pH for this composition.
	Applicant’s arguments with respect to the 102/103 rejections have been fully considered and are addressed herein insofar as they pertain to the new/revised grounds of 103 rejection prompted by applicant’s amendments to the claims.
	Firstly, applicants argue that Zhang does not teach pH buffers which resist pH changes into the acidic range. The examiner agrees that Zhang is no longer a 102 reference for the instant claims. However, Zhang still works as a 103 reference as there is motivation to switch out the amine bases of Zhang for the instantly claimed polybasic polymer base/basic pH buffer. Specifically, because Mao teaches using polyamine polymers to enhance the activity of glyphosate and other herbicidal active agents which are not particularly limited and wherein the polyamine polymer (which reads on the instantly claimed polybasic polymer) preferably of formula (II), and wherein the polyamine polymer reduces drift of herbicides (See entire document; [0015-0016]; [0020-0021]; [0025]; claims). Thus, the examiner maintains that it would have been obvious to substitute the amine base of Zhang for the polyamine polymer base of Mao for the reasons discussed above and herein. 
	Applicants then argue that Mao is not directed to dicamba salts. The examiner respectfully disagrees that Mao is not relevant because both dicamba and glyphosate are carboxylic acid functional group containing herbicides and both are known to have issues with drift as is discussed in Mao for glyphosate and Behrens for dicamba. It is known, as taught by Mao, that polybasic polymers, specifically polyamine polymers which function as pH buffers/bases (whether or not they are recognized as buffers by Mao, this is a function/property of the polyamine polymers and See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable.")). are useful for reducing drift, which is the same purpose as the instantly claimed invention. Thus, the examiner disagrees that Mao is not relevant to the instant claims especially since the instantly claimed composition can also comprise glyphosate in addition to dicamba. Thus, for the reasons discussed above and herein the combination of Zhang with Mao remains appropriate and does render the composition of the instant claims prima facie obvious at this time.
	Applicants then present no arguments as to the double patenting rejections and asks they be held in abeyance.
Applicants’ request for the remaining double patenting rejection over copending 16/680994 to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616